FOR IMMEDIATE RELEASE Contact: Brookdale Senior Living Inc. Ross Roadman615-376-2412 Brookdale Announces Third Quarter 2009 Results; CFFO Per Share Increases 43% Highlights · Cash From Facility Operations (“CFFO”) was $48.2 million, or $0.41 per share, and excluding acquisition-related costs, was $50.4 million, or $0.43 per share, a 43% increase from $0.30 per share for the third quarter of 2008 (excluding integration, acquisition-related and non-recurring costs in Q3 2008 and 2009). · Improved average monthly revenue per unit by 5.3% to $3,987 from $3,786 for the prior year period. · Average occupancy was 89.0%, a 50 basis point increase from 88.5% in the second quarter of 2009.Average occupancy was 89.7% for the third quarter of 2008. · Revenue increased by $23.6 million, or 4.9%, to $505.8 million. · Adjusted EBITDA improved by $18.2 million, or 27%, to $85.6 million. · Announced agreement to acquire 21 communities from Sunrise Senior Living. Nashville, TN.November 2, 2009 – Brookdale Senior Living Inc. (NYSE: BKD) (the “Company”) today reported financial and operating results for the third quarter of Bill Sheriff, Brookdale’s CEO, said, “We are happy with our strong results this quarter which build on the success of the first two quarters this year. We believe our platform is operating effectively in today’s difficult environment as evidenced by our results, and is well positioned to take advantage of growth opportunities.Without being unduly aggressive, we are evaluating and deploying capital in long-term growth opportunities, including both acquisitions and expansions, especially those that fit well within our ancillary services footprint. Last month, we announced our first acquisition since 2007 and one which fits firmly within this strategy.” Mark Ohlendorf, Co-President and CFO of Brookdale, commented, “Our business continues to perform well with recurring CFFO per share increasing dramatically to $0.43 from $0.30 in the third quarter last year. This growth includes over $1.5 million of start-up losses related to the opening of new expansions this quarter. Same-community Facility Operating Income (“FOI”) results also showed substantial improvement of 11.7% aided by both revenue growth and strong expense management. We have continued the roll-out of ancillary services, materially increasing our ancillary profitability per unit, from $128 of monthly FOI per occupied unit last year to $206 this quarter. Our operating stability combined with our strong liquidity profile positions us well for long-term value creation.” Financial Results Total revenue for the third quarter was a record $505.8 million, an increase of $23.6 million, or 4.9%, from the third quarter of 2008.The increase in revenue was primarily driven by an increase in average monthly revenue per unit, including growing revenues from ancillary services, partially offset by a small decline in occupancy.Average monthly revenue per unit was $3,987 in the third quarter, an increase of $201, or 5.3%, over the third quarter of 2008.Average occupancy for the third quarter was 89.0%, compared to 88.5% for the second quarter of 2009 and 89.7% for the third quarter of Facility operating expenses for the third quarter were $328.9 million, an increase of $2.7 million, or 0.8%, from the third quarter of 2008.The increase over the prior year’s quarter was primarily driven by the growth of ancillary services and expenses associated with expansions.With the positive impact of the Company’s cost control initiatives, facility operating expenses, excluding the impact of ancillary services, decreased by 0.2% from the third quarter of 2008.Operating contribution margin for the total company during the third quarter of 2009 was 34.7%, a 260 basis point improvement over the third quarter of 2008. General and administrative expenses for the third quarter were $34.7 million, up from $32.9 million in the third quarter of 2008.Excluding non-cash compensation, integration and acquisition-related costs from both periods, general and administrative expenses were $24.7 million in the third quarter of 2009 versus $22.3 million for the prior year same period.Demonstrating the Company’s efficient platform, this was 4.5% as a percentage of revenue (including revenues under management) in the third quarter of 2009. Brookdale’s management utilizes Adjusted EBITDA and Cash From Facility Operations to evaluate the Company’s performance and liquidity because these metrics exclude non-cash expenses such as depreciation and amortization, non-cash stock-based compensation expense and straight-line lease expense, net of deferred gain amortization.Brookdale also uses Facility Operating Income to assess the performance of its facilities. In the third quarter of 2009, Adjusted EBITDA and Cash From Facility Operations included $2.2 million of acquisition-related costs.Third quarter 2008 Adjusted EBITDA and Cash From Facility Operations included $3.6 million of hurricane and named tropical storms expense and integration costs of $3.9 million. For the quarter ended September 30, 2009, Facility Operating Income was $169.2 million, an increase of $19.3 million from the third quarter of 2008, and Adjusted EBITDA was $85.6 million, an $18.2 million increase over the third quarter of Cash From
